DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  The claim 3 cannot depend on claim 5.  Similarly, claim 12 cannot depend on claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 NR Ad-Hoc #2, Qingdao, P.R. China, 27th-30th June 2017, R1-1710761, Agenda Item: 5.1.7, Source: Samsung, Title: Wider Bandwidth Operations, now onwards Document Samsung), in view of (3GPP TSG-RAN WG1 Meeting NR #2, Qingdao, China, 27th-30th June 2017, R1-1710883, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On wider band aspects of NR, Agenda Item: 5.1.7., now onwards Document Nokia).

Regarding Claim 1,	 (Currently Amended) Document Samsung discloses a method of performing, by a terminal, a bandwidth part (BWP) operation in a time division duplex (TDD) wireless communication system, the method comprising: (Document Samsung, Whole Document, Introduction Page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, Page 2, Line 7, TDD, for TDD the DL and UL share the same location of default BWP)
receiving, from a network, downlink control a first message comprising information (DCI) related to a first BWP in the TDD wireless communication system; and (Document Samsung, Page 2, Chapter 3.3 DCI Information for BWPs)
(Document Samsung, Page 2, Line 7-8, for TDD the same BWP for UL and DL is proposed)
Document Samsung is not explicit about following:
a switching a downlink (DL) BWP,
switching the DL BWP, switching an uplink (UL) BWP,
However, Document Nokia in combination with Document Samsung disclose following.
switching a downlink (DL) BWP, (Document Nokia, Page 3-4, DL BW Switching)
switching the DL BWP, switching an uplink (UL) BWP, (Document Nokia, Page 3-4, DL BW Switching, Page 4-5, UL BWP Switching)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Samsung prior to the effective filing date of an application of the claimed invention with that of Document Nokia so that switching a downlink (DL) BWP, switching the DL BWP, switching an uplink (UL) BWP be included in the method. The motivation to combine the teachings of Document Nokia would increase reliability of dynamic switching. (Document Nokia, Whole Document, Observation 3)
  
Regarding Claim 2,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 1, wherein switching the UL BWP to the second BWP switching comprises an activation of a BWP or a (Document Samsung, Page 2, Line 35, activation and deactivation of BWP, Document Nokia, Page 4-5, UL BWP Switching)
  
Regarding Claim 3,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 5, wherein the configuration information for the additional BWP comprises a BWP identifier (ID) to identify the additional BWP. (Document Samsung, Whole Document, Introduction BWP, Section 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, Section 2 and 3 BWP configuration and mechanism)
  
Regarding Claim 4,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 1, further comprising:
 receiving, from the network, a first message comprising information related to at least one initial BWP configuration.  (Document Samsung, Whole Document, Proposals 1 to 5 BWP, Document Nokia, Section 2 BWP configuration, and Section 3 BWP mechanism)
  
Regarding Claim 5,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 4, further comprising: 
receiving, from the network, a second message comprising configuration information for an additional BWP.  (Document Samsung, Whole Document, Introduction, Section 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, Section 2 BWP configuration, and Section 3 BWP mechanism)

Regarding Claim 6,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 4, further comprising: 
	Transceiving a signal with the network on the second BWP based on received DCI. (Document Samsung, Whole Document, Introduction, Sections 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, Page 1 DCI, Section 2 and 3 BWP configuration and mechanism)

Regarding Claim 7,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 1, wherein:
the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and  (Document Samsung, Introduction, Sections 3.1 to 3.4, and Proposals 1 to 5: BWP, Page 1 CORESET, Document Nokia, Section 3 CORESET, Page 3-4 DL BWP Switching, Document Nokia, Introduction, Page 1 DCI, Section 3 CORESET)
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs.  (Document Samsung, Introduction, Sections 3.1 to 3.4, and Proposals 1 to 5: BWP, Page 1 CORESET, Document Nokia, Section 3 CORESET, Section 2 BWP Configuration, Section 3 BWP Mechanism)

Regarding Claim 8,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 7, wherein each of the plurality of configured BWPs have an identical numerology. (Document Samsung, Introduction, Numerology and BWP, Section 3.1 to 3.4, and Proposals 1 to 5: BWPs, Document Nokia, Page 6, Proposal 2: BWPs are associated with same data numerology and control numerology configured to a UE)
Regarding Claim 9,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the method of claim 1, further comprising:
transmitting, to the network, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI.  (Document Samsung, Section 3.4, Table 1 ACK/NACK)

Regarding Claim 10,	 (Currently Amended) Document Samsung discloses a terminal configured to perform a bandwidth part (BWP) operation in a time division duplex (TDD) wireless communication system, the terminal comprising:   (Document Samsung, Whole Document, Introduction Page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation), Page 2, Line 7, TDD)
a radio frequency (RF) module; (Document Samsung, radio frequency is a common knowledge in the art)
at least one processor; and (Document Samsung, processor is well known in the art)
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: (Document Samsung, computer memory, processor, and storing instructions are very common knowledge in the art)
 receiving, from a network, downlink control information (DCI) related to a first BWP in the TDD wireless communication system; and (Document Samsung, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, Page 2, Line 7, TDD)
based on receiving the DCI related to a second BWP that corresponds to the first BWP. (Document Samsung, Page 2, Line 7-8, for TDD the same BWP for UL and DL is proposed)
Document Samsung is not explicit about following:
switching a downlink (DL) BWP,
switching the DL BWP, switching an uplink (UL) BWP,
However, Document Nokia in combination with Document Samsung disclose following:
switching a downlink (DL) BWP, (Document Nokia, Page 3-4, DL BW Switching)
switching the DL BWP, switching an uplink (UL) BWP, (Document Nokia, Page 3-4, DL BW Switching, Page 4-5, UL BWP Switching)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Samsung prior to the effective filing date of an application of the claimed invention with that of Document Nokia so that switching a downlink (DL) BWP, switching the DL BWP, switching an uplink (UL) BWP be included in the method.  The motivation to combine the teachings of Document (Document Nokia, Whole Document, Observation 3)

Regarding Claim 11,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the terminal of claim 10, wherein switching the UL BWP to the second BWP switching comprises an activation of a BWP or a deactivation of a BWP.  (Document Samsung, Page 2, Line 35, activation and deactivation of BWP, Document Nokia, Page 4-5, UL BWP Switching)
 
Regarding Claim 12,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the terminal of claim 14, wherein the configuration information for the additional BWP comprises a BWP identifier (ID) to identify the additional BWP.  (Document Samsung, Introduction, Section 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, Section 2 BWP configuration, and Section 3 BWP mechanism)
 
Regarding Claim 13,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the terminal of claim 10, wherein the operations further comprise: 
receiving, from the network, a first message comprising information related to at least one initial BWP configuration.  (Document Samsung, Introduction, Section 3.1 to 3.4, and Proposals 1 to 5 BWP, Document Nokia, Section 2 BWP configuration, Section 3 BWP mechanism)

Regarding Claim 14,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the terminal of claim 13, wherein the operations further comprise: 
receiving, from the network, a second message comprising configuration information for an additional BWP. (Document Samsung, Introduction, Section 3.1 to 3.4, Proposals 1 to 5: BWP, Document Nokia, Section 2 BWP configuration, Section 3 BWP mechanism)

Regarding Claim 15,	 (Currently Amended) The combination of Document Samsung, and Document Nokia disclose the terminal of claim 13, wherein the operations further comprise: 
transceiving a signal with the network on the second BWP based on the received DCI. (Document Samsung, Introduction, Section 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, Introduction, Page 1 DCI, Section 2 BWP configuration and Section 3 BWP mechanism)
 
Regarding Claim 16,	 (New) The combination of Document Samsung, and Document Nokia disclose the method of claim 1, wherein switching the UL BWP to the second BWP that corresponds to the first BWP comprises:  (Document Samsung, Introduction Page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, Section 3.1, and Proposals 1 to 5: BWP, Document Nokia, Page 4-5, UL BWP Switching)
(Document Samsung, Introduction Page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, Section 3.1, and Proposals 1 to 5: BWP, Document Nokia, Page 4-5, UL BWP Switching, and Page 3-4 DL BWP Switching, Section 3, BWP index)
  
Regarding Claim 17,	 (New) The combination of Document Samsung, and Document Nokia disclose the terminal of claim 10, wherein switching the UL BWP to the second BWP that corresponds to the first BWP comprises: (Document Samsung, Introduction Page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, Document, Section 3.1, and Proposals 1 to 5: BWP, Nokia, Page 3-4 DL BWP Switching)
switching the UL BWP to the second BWP having a BWP index that is identical to a BWP index of the first BWP to which the DL BWP was switched.  (Document Samsung, Introduction Page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, Section 3.1, and Proposals 1 to 5: BWP, Document Nokia, Page 3-4 DL BWP Switching, Section 3, BWP index)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter G Solinsky/Primary Examiner, Art Unit 2463